NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

THEODORE DAVIS, JR.,               )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D17-4009
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Tom Barber,
Judge.

Theodore Davis, Jr., pro se.


PER CURIAM.

             Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011); Dale v.

State, 703 So. 2d 1045 (Fla. 1997); Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009);

Steward v. State, 931 So. 2d 133 (Fla. 2d DCA 2006); Shortridge v. State, 884 So. 2d
321 (Fla. 2d DCA 2004); Brown v. State, 827 So. 2d 1054 (Fla. 2d DCA 2002); Walls v.

State, 730 So. 2d 294 (Fla. 1st DCA 1999).



NORTHCUTT, LUCAS, and SALARIO, JJ., Concur.